Citation Nr: 0430637	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-11 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1959 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2001.  In June 2004 the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).

At his Travel Board hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  The Board 
does not have jurisdiction over this initial claim, and the 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's current right ear hearing loss began as a 
result of noise exposure during his active military service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the circumstances of the present case, the Board finds 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004). 

The veteran contends that he developed right ear hearing loss 
due to noise exposure in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

According to his DD Form 214, the veteran's occupational 
specialty during service was light and medium firearms 
crewman.

The veteran's examination for entrance onto active duty, 
conducted in June 1959, did not include an audiogram.  The 
service medical records contain a referral for an audiogram, 
due to decreased hearing in the right ear for one month, 
associated with mild tinnitus.  Tympanic membranes were 
normal.  The provisional diagnosis was "Acoustic trauma?  
[right ear]."  This consultation sheet is undated, does not 
identify the name of the patient, and does not include any 
audiogram findings.  However, because the record is contained 
with the veteran's service medical records, and refers to a 
medical facility at which the veteran received other 
treatment, it is presumed that this record pertains to the 
veteran.  

The veteran's separation examination was conducted in 
February 1962.  The records contain two typed copies of the 
separation examination report, which are identical except for 
one is only partially completed, and each report contains 
different sets of audiometric findings.  The partially 
completed form contains a handwritten audiogram report, which 
is initialed.  The finished version contains typed findings.  
The results of the first audiogram show threshold levels, at 
the respective frequencies of 250, 500, 1000, 2000, and 4000 
Hertz, of 30, 15, 5, 5, and 0 decibels in the right ear.  The 
second audiogram disclosed corresponding threshold levels of 
10, 5, 0, 0, and 5 decibels in the right ear.  

VA audiometric readings obtained prior to June 30, 1966, and 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO/ANSI) 
units.  As converted, the first audiological evaluation 
report in February 1962 showed threshold levels, the right 
ear, of 45, 30, 15, 15, and 5 decibels.  Corresponding levels 
on the second evaluation were 25, 20, 10, 10, and 10 
decibels.   

Subsequent to service, the veteran was seen in July 1993 by 
J. Weber, M.D., who noted that the veteran had been wearing a 
hearing aid for 8 years.  Dr. Weber noted that the veteran 
served in the artillery in the Army, with exposure to loud 
noises.  He also reported that the veteran had a history of 
an accident in the mid-1960's, during which he had loud noise 
exposure of the left ear for about 30 minutes.  

On a VA examination in December 2000, auditory thresholds at 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 20, 
15, 55, 60, and 60 decibels in the right ear.  The speech 
recognition score was 90 percent in that ear.  

The veteran was evaluated for hearing loss by J. Smith, M.D., 
in February 2001.  According to the report of this 
evaluation, the veteran said he had been around artillery for 
three years with hearing loss in the left ear worse than the 
right subsequent to that exposure.  He also had an incident 
where an air hose ruptured in close proximity to the left 
ear.  The veteran had moderate sensorineural hearing loss in 
the right ear.  

Statements dated in February 2001 were received from long-
time acquaintances of the veteran, including a relative, who 
wrote regarding their observations of the veteran's hearing 
loss in both ears after service.  

On a VA examination in August 2002, the veteran reported that 
a hearing loss had been identified in service.  His left ear 
had been largely deafened in an occupational accident in 
about 1966.  On examination, auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz were 45, 35, 
60, 65, and 65 decibels in the right ear.  The speech 
recognition score was 92 percent in that ear.  

At his hearing before the undersigned, the veteran testified 
regarding his noise exposure in service, and his problems 
with hearing loss in both ears after that. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A right ear hearing loss disability, under 38 C.F.R. § 3.385, 
is not shown in the service medical records.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In-service noise exposure is shown by the medical record of 
possible acoustic trauma in the right ear, as well as by his 
occupational specialty in artillery.  The VA examinations 
clearly demonstrate the presence of a current right ear 
hearing loss.  While right ear hearing loss is first 
medically documented a number of years after service, there 
are lay statements of records which support the assertion 
that right ear hearing loss was present since service even if 
not medically documented.  The two private examinations, 
while not explicitly providing a nexus, both noted his 
military history of noise exposure as significant factors in 
the history.  The report, on one separation examination, of 
an audiometric threshold level of 45 decibels at 250 Hertz in 
the right ear, while not within the threshold range 
considered for VA purposes, is nevertheless evidence of some 
hearing loss at that time.  See Hensley, supra.  Finally, 
there is no evidence that the right ear was involved in the 
occupational noise exposure accident which occurred in the 
mid-1960's.  

After considering all the evidence, the Board finds that the 
veteran's current right ear hearing loss disability, even 
though not diagnosed until after service, had its onset 
during his active duty.  38 C.F.R. § 3.303(d).  Right ear 
hearing loss was incurred in service, warranting service 
connection.


ORDER

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



